DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-16 in the reply filed on 8/22/2022 is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/9/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1-8 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. US 2021/0036020 in view of Naruke et al. US 2021/0091108.

    PNG
    media_image1.png
    938
    1349
    media_image1.png
    Greyscale

Re claim 1, Park teaches a three-dimensional memory (fig5 and 6), comprising: 
a plurality of memory cells (CT, fig5) arranged in a plurality of levels stacked in a first direction (level with 145/120/155 stacked in Z direction, fig6), and divided into a plurality of groups (fig5 and 6), wherein each of the groups of the memory cells is formed in respective level of the levels (fig5 and fig6); 
a plurality of bit lines (145, fig6, [56]), wherein each of the bit lines comprises a plurality of sub-bit lines formed in the levels (fig5 and 6); and 
a plurality of source lines (155, fig6, [76]), wherein each of the source lines comprises a plurality of sub- source lines formed in the levels (fig5 and 6), 
wherein in each of the levels, the memory cells of the corresponding group are arranged in a plurality of columns (columns as in fig6 between BL and CL in fig5), and the sub-bit lines and the sub-source lines are alternately arranged between the columns (fig5).
Park does not explicitly show a plurality of word lines extending along a second direction, wherein the second direction is perpendicular to the first direction;
Naruke teaches conductive layer (750, fig3 and 6, [152]) connecting to structure going through the stack in Z direction and conductive layer (501, fig6, [120]) formed on each side of each level.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Park and Naruke to form WL as 750 and BL/SL as 501 and connect to multiple cells as in Naruke fig4 . The motivation to do so is to achieve high integration and prevent cross talk between cells (Naruke, [296]).
Re claim 2, Park modified above teaches the three-dimensional memory as claimed in claim 1, wherein the memory cells of two adjacent columns are coupled to the different word lines (Naruke each cell between two 700 connected with different 750, see figure above).
Re claim 3, Park modified above teaches the three-dimensional memory as claimed in claim 1, wherein the memory cells of odd columns are aligned with each other, and the memory cells of even columns are aligned with each other (odd columns use one conductive layer 750 along Y direction and even columns use different conductive layer 750 in Naruke fig6).
Re claim 4, Park modified above teaches the three-dimensional memory as claimed in claim 1, wherein the memory cells of odd columns are not aligned with the memory cells of even columns (see figure above).
Re claim 5, Park modified above teaches the three-dimensional memory as claimed in claim 1, wherein the memory cells coupled to the same word line are disposed in the different levels (Park, fig5 and 6).
Re claim 6, Park modified above teaches the three-dimensional memory as claimed in claim 1, wherein the bit lines and the source lines extend along a third direction (Park, 145/155 along Y, fig6), and the third direction is perpendicular to the first direction (Park, Z, fig6) and the second direction (Park, X, fig6).
Re claim 7, Park modified above teaches the three-dimensional memory as claimed in claim 1, wherein the memory cells coupled to the same sub-bit line or the same sub-source line are disposed in the same levels (Park, 120/220 connected with 145/155 at same level, fig6).
Re claim 8, Park modified above teaches the three-dimensional memory as claimed in claim 1, wherein each of the memory cells comprises a transistor coupled between the corresponding sub-bit line and the corresponding sub-source line (Park, CT, fig5 and 6), and a gate of the transistor (Park, 170/270, [68]) is coupled to the corresponding word line (Naruke 750 formed on top of Park 170/270, see figure above).
Re claim 21, Park teaches a three-dimensional memory (fig5, 6), comprising: 
a plurality of memory cells arranged in a plurality of levels stacked in a first direction (CT stacked in Z direction, fig5, 6), and divided into a plurality of groups (120/220 of each level, fig6), wherein each of the groups of the memory cells is formed in respective level of the levels (fig6); 
a plurality of bit lines (145, fig6), wherein each of the bit lines comprises a plurality of sub-bit lines (fig5), and each of the sub-bit lines is formed in respective level of the levels (fig5, 6); 
a plurality of source lines (155, fig6), wherein each of the source lines comprises a plurality of sub- source lines (fig5), and each of the sub-source lines is formed in respective level of the levels (fig5, 6); and 
wherein in each of the levels, the memory cells of the corresponding group are arranged in a plurality of columns (columns as in fig6 between BL and CL in fig5), and the sub-bit lines and the sub-source lines are alternately arranged and separated from each other by the memory cells of the columns (fig5).
Park teaches WL formed perpendicular to BL and CL in fig5 but silent regarding the detail structure of the WL formed in relation to 170/270.
Park does not explicitly show a plurality of word lines extending along a second direction and formed in the same layer different from the levels, wherein the second direction is perpendicular to the first direction.
Naruke teaches conductive layer (750, fig3 and 6, [152]) formed in the same layer different from the levels and conductive layer (501, fig6, [120]) formed on each side of each level.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Park and Naruke to form WL as 750 and BL/SL as 501 and connect to multiple cells as in Naruke fig4 . The motivation to do so is to achieve high integration and prevent cross talk between cells (Naruke, [296]).
Re claim 22, Park modified above teaches the three-dimensional memory as claimed in claim 21, wherein the memory cells of two adjacent columns are coupled to the different word lines (Naruke each cell between two 700 connected with different 750, see figure above).
Re claim 23, Park modified above teaches the three-dimensional memory as claimed in claim 21, wherein the memory cells of odd columns are aligned with each other, and the memory cells of even columns are aligned with each other (see figure above).
Re claim 24, Park modified above teaches the three-dimensional memory as claimed in claim 21, wherein the memory cells coupled to the same word line are disposed in the different levels (Park, fig5 and 6).



Claim(s) 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. US 2021/0036020 in view of Naruke et al. US 2021/0091108 and Doornbos et al. US 2018/0151452.

    PNG
    media_image2.png
    1001
    1615
    media_image2.png
    Greyscale

Re claim 9, Park does not explicitly show the three-dimensional memory as claimed in claim 8, wherein the transistor is a gate-all-around (GAA) nanowire or nanosheet transistor, and a memory file wraps around a channel of the transistor.
	Doornbos teaches forming GAA transistor with a memory file (100, fig17B, [87]) wraps around a channel (25, fig17B, [86]) of the transistor 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Park in view of Naruke with Doornbos to adjust the shape of 160-170/260-170 as 160-130 of Doornbos with 160/260 of Park formed around each channel and 170/270 of Park fill in rest of the space around the channel as Doornbos 130. The motivation to do so is to reduce short channel effect (Doornbos, [3]).
Re claim 10, Park teaches a three-dimensional memory (fig6), comprising: 
a memory cell array comprising a plurality of levels stacked in a first direction (CT stacked in Z direction, fig5 and 6), wherein a plurality of memory cells are formed in a plurality of lines in each of the levels (CT with 120/220 formed on each level, fig6), wherein each of the memory cells comprises a transistor (CT, fig5 and 6), and the transistor comprises: 
a drain region (126 of second level from 100, fig6, [48]) and a source region (124 of second level from 100, fig6, [48]) formed in a middle layer of the level (second level of 120 from 100, fig6), wherein the drain region is separated from the source region by a second memory film in the middle layer, and a channel (122, fig6, [48]) between the drain region and source region; 
a gate electrode (170/270, fig6, 68]) formed between the source region and drain region.
Park does not explicitly show a first isolation region and a second isolation region formed in a lower layer of the level, wherein the first isolation region is separated from the second isolation region by a first memory film in the lower layer; a first electrode and a second electrode formed in a higher layer of the level, wherein the drain region is separated from the source region by a second memory film in the middle layer, and a channel between the drain region and source region is wrapped by the second memory film; wherein the first electrode is separated from the second electrode by a third memory film in the higher layer; and wherein the first, second, and third memory films are wrapped by the metal gate.
Naruke teaches conductive layer (750, fig3 and 6, [152]) connecting to structure going through the stack in Z direction and conductive layer (501, fig6, [120]) formed on each side of each level through insulating material 610 (fig7 and 40), a first electrode (right, CPA, fig7) and a second electrode (left, CPA, fig7) formed in a higher layer of the level (above second level of the step structure, fig7).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Park and Naruke to form WL as 750 and BL/SL as 501 and connect to multiple cells as in Naruke fig6 . The motivation to do so is to achieve high integration and prevent cross talk between cells (Naruke, [296]).
Doornbos teaches forming GAA transistor with a memory file (100, fig17B, [87]) wraps around a channel (25, fig17B, [86]) of the transistor.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Park in view of Naruke with Doornbos to adjust the shape of 160-170/260-170 as 160-130 of Doornbos with 160/260 of Park formed around each channel and 170/270 of Park fill in rest of the space around the channel as Doornbos 130. The motivation to do so is to reduce short channel effect (Doornbos, [3]).
The outcome of the combination will be forming CPA on each side with 160/260 of Park around each channel region between the pairs of CPA. 
Re claim 11, Park modified above teaches the three-dimensional memory as claimed in claim 10, further comprising: a plurality of word lines (Naruke, 750, fig4) under, over, or within the memory cell array and extending along a second direction (Naruke, Y, fig4) that is perpendicular to the first direction (Naruke, Z, fig4), wherein the word lines are perpendicular to the memory cells arranged in the lines (see figure above).
Re claim 12, Park modified above teaches the three-dimensional memory as claimed in claim 11, wherein the gate electrode in the transistors of the memory cells coupled to the same word line are formed in the different levels (Park, all four levels of 120/220 use the same gate connected with line 750, see figure above).
Re claim 13, Park modified above teaches the three-dimensional memory as claimed in claim 10, further comprising: a plurality of word lines extending along a second direction (Naruke, 750 along Y, fig4) that is perpendicular to the first direction (Naruke, Z, fig4), wherein each of the word lines is coupled to the memory cells in the different levels through the same gate electrode (Park, all four levels of 120/220 use the same gate connected with line 750, see figure above).
Re claim 14, Park modified above teaches the three-dimensional memory as claimed in claim 13, wherein the transistors of the memory cells coupled to the same word line share the same metal gate (Park, all four levels of 120/220 use the same gate 170/270 connected with line 750, see figure above).
Re claim 15, Park modified above teaches the three-dimensional memory as claimed in claim 10, wherein the first electrode (Naruke, right CPA, see figure above) is formed over the drain region (Park, 126 of second level from 100, fig6, [48]) of the transistor and coupled the drain region of the transistor to a bit line (Naruke 501 formed on Park 145 side, see figure above), and the second electrode (Naruke, left CPA, see figure above) is formed over the source region (Park, 124 of second level from 100, fig6, [48]) of the transistor and coupled the source region of the transistor to a source line (Naruke 501 formed on Park 155 side, see figure above), wherein the bit line is parallel with the source line (see figure above).
Re claim 16, Park modified above teaches the three-dimensional memory as claimed in claim 10, wherein the first, second, and third memory films are formed of the same material (Park, [75]), and the drain region, the source region, and the channel are formed of the same material (Park, [46]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOMING LIU whose telephone number is (571)270-0384. The examiner can normally be reached Monday-Friday, 9am-8pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOMING LIU/Examiner, Art Unit 2812